Citation Nr: 1452222	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-15 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than June 21, 2010 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975 and from October 1976 to October 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2014, the Board remanded the issue of entitlement to a rating in excess of 30 percent for cervical strain with radiculitis for issuance of a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).  The RO issued a July 2014 SOC to the Veteran for this issue to his latest address of record in Sebeka, Minnesota.  Neither the Veteran nor his representative has submitted a timely substantive appeal as of this date.  See 38 C.F.R. § 20.302(b) (2014).  As a result, the issue of entitlement to a rating in excess of 30 percent for cervical strain with radiculitis is not currently on appeal before the Board or RO.

The Veterans Benefits Management System (VBMS) paperless claims processing system contains relevant documents, to include returned mail notifications.  The Virtual VA claims file contains irrelevant documents.  Any future consideration of this appeal must take into consideration the existence of this electronic record. 

The issue of entitlement to an effective date earlier than June 21, 2010 for the grant of a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the June 2014 Board remand instructions, a July 2014 supplemental SOC (SSOC) was issued to the Veteran for the issue of entitlement to an effective date earlier than June 21, 2010 for the grant of a TDIU.  It appears the SSOC was not properly addressed as it was sent to the Veteran's old address in Verndale, Minnesota.  See 38 C.F.R. § 3.1(q) (2014) (written notice must be sent to the claimant's latest address of record); see July 2012 statement from the Veteran's wife, June 2012 VA Form 9 (Sebeka, Minnesota) and February 2011 VA Form 21-8940 (Verndale, Minnesota).  In fact, a July 2014 returned mail notification regarding the SSOC is associated with record.  Remand is required to re-send the SSOC to the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

The AOJ should re-send the Veteran and his representative notice of the July 2014 SSOC for the issue of entitlement to an effective date earlier than June 21, 2010 for the grant of a TDIU to the latest address of record.  After the Veteran has been given an adequate opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

